This is a companion case to No. 3228 (Scottish Union  National Ins. Co. v. Cornett Bros., ante, 142 P. 315); the two cases having been tried and judgment rendered at the same term of court. By order of this court and *Page 704 
by consent of parties, the two cases were consolidated and briefed together; the same questions of law and fact being involved in both cases. The conclusions reached in No. 3228 (Scottish Union   National Ins. Co. v. Cornett Bros., supra) are the same in this case.
The judgment of the trial court is therefore reversed.
By the Court: It is so ordered.